Title: From Thomas Jefferson to Samuel Clarke, 22 October 1798
From: Jefferson, Thomas
To: Clarke, Samuel


          
            Dear Sir
            Monticello Oct. 22. 98.
          
          Having occasion to make a considerable paiment immediately I send the bearer Jupiter, a trusty servant, to recieve whatever money may be lying for me in Staunton. any sum which you can furnish will be acceptable, and will be safely brought by him. be so good as to let it be in cash, & not in paper which nobody here recieves. I am with esteem Dear Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        